                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MELISSA GRAHAM,

           Plaintiff,

v.                               Case No:   2:18-cv-469-FtM-29UAM

MEDICREDIT, INC.,

           Defendant.


                                 ORDER

     This matter comes before the Court on the parties' Joint

Stipulation of Dismissal With Prejudice (Doc. #21) filed on May 7,

2019. The parties have agreed to the dismissal of this case in its

entirety, and a case is deemed dismissed upon the filing of such

a stipulation.     Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d

1272 (11th Cir. 2012).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED that the Clerk is directed to terminate

all previously scheduled deadlines and pending motions and close

the case pursuant to the parties’ stipulation.

     DONE and ORDERED at Fort Myers, Florida, this        13th      day

of May, 2019.




Copies:   Counsel of Record
